
	
		II
		112th CONGRESS
		1st Session
		S. 1622
		IN THE SENATE OF THE UNITED STATES
		
			September 23, 2011
			Mr. Heller (for himself,
			 Mr. Cornyn, Mr.
			 Coburn, and Mr. Kyl)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To recognize Jerusalem as the capital of Israel, to
		  relocate to Jerusalem the United States Embassy in Israel, and for other
		  purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Jerusalem Embassy and Recognition
			 Act of 2011.
		2.Recognition of
			 Jerusalem as the capital of Israel and relocation of the United States embassy
			 to Jerusalem
			(a)Statement of
			 policyIt is the policy of the United States to recognize
			 Jerusalem as the undivided capital of the state of Israel, both de jure and de
			 facto.
			(b)Sense of
			 CongressIt is the sense of Congress that—
				(1)Jerusalem must
			 remain an undivided city in which the rights of every ethnic and religious
			 group are protected as they have been by Israel since 1967;
				(2)every citizen of
			 Israel should have the right to reside anywhere in the undivided city of
			 Jerusalem;
				(3)the President and
			 the Secretary of State should publicly affirm as a matter of United States
			 policy that Jerusalem must remain the undivided capital of the State of
			 Israel;
				(4)the President
			 should immediately implement the provisions of the Jerusalem Embassy Act of
			 1995 (Public Law 104–45) and begin the process of relocating the United States
			 Embassy in Israel to Jerusalem; and
				(5)United States
			 officials should refrain from any actions that contradict United States law on
			 this subject.
				(c)Amendment of
			 Waiver AuthorityThe Jerusalem Embassy Act of 1995 (Public Law
			 104–45) is amended—
				(1)by striking
			 section 7; and
				(2)by redesignating
			 section 8 as section 7.
				(d)Identification
			 of Jerusalem on Government DocumentsNotwithstanding any other
			 provision of law, any official document of the United States Government which
			 lists countries and their capital cities shall identify Jerusalem as the
			 capital of Israel.
			(e)Restriction on
			 funding subject to opening determinationNot more than 50 percent
			 of the funds appropriated to the Department of State for fiscal year 2013 for
			 Acquisition and Maintenance of Buildings Abroad may be obligated
			 until the Secretary of State determines and reports to Congress that the United
			 States Embassy in Jerusalem has officially opened.
			(f)Fiscal Years
			 2012 and 2013 Funding
				(1)Fiscal year
			 2012Of the funds authorized to be appropriated for
			 Acquisition and Maintenance of Buildings Abroad for the
			 Department of State for fiscal year 2012, such sums as may be necessary should
			 be made available until expended only for construction and other costs
			 associated with the establishment of the United States Embassy in Israel in the
			 capital of Jerusalem.
				(2)Fiscal year
			 2013Of the funds authorized to be appropriated for
			 Acquisition and Maintenance of Buildings Abroad for the
			 Department of State for fiscal year 2013, such sums as may be necessary should
			 be made available until expended only for construction and other costs
			 associated with the establishment of the United States Embassy in Israel in the
			 capital of Jerusalem.
				(g)DefinitionIn
			 this section, the term United States Embassy means the offices of
			 the United States diplomatic mission and the residence of the United States
			 chief of mission.
			
